Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Heitmann et al. ‘523.
	Regarding claim 1, Heitmann shows (in bold):
An electrified vehicle torque transfer system, comprising: an engine (not shown but see quote below) having an engine shaft (2); an electric machine (14) having an electric machine shaft (see attached marked up drawing); a first clutch (12) that is selectively engaged to rotatably couple together the engine shaft and the electric machine shaft such that the engine can drive rotation of the electric machine (electric machine and engine are directly connected); and a second clutch (13) that is selectively engaged to rotatably couple together the engine shaft and the electric machine shaft such that the electric machine can drive rotation of the engine (electric machine and engine are connected through reduction gearing for the purpose of starting the latter).

“In the present case, for example, the second shift element 13 is engaged and a starter torque applied by the electrical machine 14 is supplied to the first planetary gearset 5 via the sun gear shaft 18 for starting an internal combustion engine that is mechanically linked to the gear input shaft 2. This increases the starter torque of the electrical machine 14, which is transmitted to the gear input shaft 2 and from there to the crankshaft of the internal combustion engine.”
As for the functionality of the first clutch, the patent states: 
“The arrangement of the first shift element 12 and the second shift element 13, illustrated in FIG. 1, offers the possibility of linking the electrical machine 14 to the gear input shaft 2 by way of the first shift element 12 after starting the internal combustion engine. The gear input shaft 2 is then linked directly to the engine output shaft 36 of the internal combustion engine.”
Regarding claim 2, the first clutch is disclosed as a selectively engageable friction clutch. 
Regarding claim 3, the second clutch is disclosed as a selectively engageable friction clutch. The first clutch is disengaged when the second clutch is engaged to facilitate engine starting. 
Regarding claim 4, the first and second clutches can be operated independently, and can be alternately engaged. See the above quotes from the patent. 

Regarding claim 6, when the first clutch is engaged, the electric machine shaft and the engine shaft are directly connected together. 
Regarding claim 7, when the second clutch is engaged, the electric machine shaft rotates at a higher speed than the engine shaft. 
Regarding claim 8, the quotes above clearly show that one purpose of the second clutch is to drive the engine with the electric machine for starting, and one purpose of the first clutch is to directly couple the engine and the electric machine. 
Regarding claim 10, the axes of the shafts are coaxial. 
Regarding claim 11, the method is shown in the above quotes from the patent. 
Regarding claim 12, the apparatus is intended for a vehicle with at least one wheel. 
Regarding claim 13, the second clutch is for the purpose of starting the engine, at least. 
Regarding claim 15, engaging the first clutch causes the electric machine shaft and the engine shaft to rotate together as one piece. 
Regarding claim 16, engaging the second clutch causes the electric machine to drive the engine shaft at reduced speed. 
Regarding claim 17, both clutches are “disconnect” clutches. 
Regarding claim 18, the clutches can be alternately engaged, as described above. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitmann et al. ‘523.
	The level of ordinary skill in this art is deemed to be a masters level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
Heitmann doesn’t discuss the torque capacity of his first and second clutches. 
It would have been obvious to an ordinary designer skilled in the art at the time the application was effectively filed to make the torque capacity of the first and second clutches any values at all, including making the first clutch have higher capacity than the second clutch because the torque capacity of the clutches is a required calculation when designing a practical application of the patented invention and thus the designer would have been aware that the second clutch does not require as high a torque capacity as the first clutch. The reason is because the first clutch is directly connected . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Consideration under 35 U.S.C. 112(a)

Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 

Prior Art Discussed
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
	The references cited by applicant in his Information Disclosure Statement(s) filed 19 February 2020 have been considered by the examiner. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Friday, March 11, 2022